DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1, and 3-13, 16 are objected to because of the following informalities:  
Claim 1, line 12, delete “tabs”. 
Claim 1, line 30, replace “fourth” with –second--.
Claim 4, line 10, replace “form” with –from— (see also claims 5, 6, 16) 
Claim 12, line 3, replace “third” with –second--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, lines 5-7, the limitation, “the first positive electrode and the second negative electrode defining a lithium ion battery and the second positive electrode and/or the second negative electrode defining the capacitor” is confusing.  Should the first positive electrode and the first negative electrode define the lithium ion battery?
Claim 19, line 42, the limitation, “with at least one third electrically conductive tab” is confusing.  Are both the at least one first electrically conductive tab and the at least one second electrically conductive tab connected to the at least one third electrically conductive tab?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2018/0034094) in view of Yang (US 6,159,633) and Shinyashiki et al. (US 2009/0197162).
Regarding claim 1, Liu et al. disclose a capacitor-assisted hybrid lithium-ion electrochemical cell assembly comprising:
a first positive electrode (11) having a first polarity, at least one first electrically conductive tab (@11) disposed on a first edge (top) of the first positive electrode, 
a second positive electrode (17) having the first polarity, at least one third electrically conductive tab on a first edge (top) of the second positive electrode; 
a first negative electrode (11’) having a second polarity opposite to the first polarity, at least one fifth electrically conductive tab disposed on a first edge of the third negative electrode, 
a second negative electrode (17’) having the second polarity, at least one seventh electrically conductive tab disposed on a first edge of the second negative electrode, and 
wherein the second positive electrode (17) comprises a distinct active material (16’ – [0043] – activated carbon)  from the first positive electrode (10’ – [0040] - NMC); and the at least one first electrically conductive tab and the at least one third electrically conductive tab are substantially aligned in the electrochemical cell assembly to define a positive electrical connector and the at least one fifth electrically conductive tab is substantially aligned with the seventh electrically conductive tab in the electrochemical cell assembly to define a negative electrical connector.
Liu et al. disclose the claimed invention except for: 
A) at least one second electrically conductive tab disposed on a second edge of the first positive electrode that is distinct from the first edge, the at least one first electrically conductive tab having a first width that is greater than or equal to about 20 % to less than or equal to about 45 % of an overall length of the first edge of the first electrode, and the at least one second electrically conductive tab having a second width that is greater than or equal to about 20 % or to less than or equal to about 45 % of an overall length of the second edge of the first positive electrode;
B) at least one fourth electrically conductive tab disposed on a second edge of the second positive electrode district from the first edge, the at least one third electrically conductive tab having a third width that is greater than or equal to about 20 % to less than or equal to about 45 % of an overall length of the first edge of the second positive electrode, and the at least one fourth electrically conductive tab having a fourth width that is greater than or equal to about 20 % to less than or equal to about 45 % of an overall length of the second edge of the second positive electrode; 
C) at least one sixth electrically conductive tab disposed on a second edge of the first negative electrode distinct from the first edge, the at least one fifth electrically conductive tab having a fifth width that is greater than or equal to about 20 % to less than or equal to about 45 % of an overall length of the first edge of the first negative electrode, and the at least one sixth electrically conductive tab having a sixth width that is greater than or equal to about 20 % to less than or equal to about 45 % of an overall length of the second edge of the first negative electrode; 
D) at least one eight electrically conductive tab disposed on a second edge of the second negative electrode distinct from the first edge, the at least one seventh electrically conductive tab having a seventh width that is greater than or equal to about 20 % to less than or equal to about 45 % of an overall length of the first edge of the second negative electrode, and the at least one eighth electrically conductive tab having an eighth width that is greater than or equal to about 20 % to less than or equal to about 45 % of an overall length of the second edge of the second negative electrode; and 
E) the at least one the at least one second electrically conductive tab is aligned with the at least one fourth electrically conductive tab to define another positive electrical connector and the at least one sixth electrically conductive tab is aligned with the at least one eight electrically conductive tab to defined another negative electrical connector. 
Yang discloses an energy storage device comprising electrodes (101,102, 201, 202), wherein each electrode comprises at least two electrically conductive tabs (@ C101-C104, @ C201-C204) that are disposed on at least one first edge and at least on second edge distinct from the first edge. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the supercapacitor/battery of Liu et al. so that the first and second positive electrodes each having at least two electrically conductive tabs disposed on at least one second edge of the first and second positive electrode and at least one second edge distinct from the first edge;  and the third and fourth negative electrodes each having at least two electrically conductive tabs disposed on at least one first edge of the third and fourth negative electrodes and at least one second edge distinct from the first edge, since such a modification will form a capacitor assisted hybrid lithium ion electrochemical cell assembly where both supercapacitor and battery have low internal resistance.
Shinyashiki et al. disclose an energy storage device comprising a positive lead tab (fig. 3) having a width (L3) that is about 32 % an overall length of a positive electrode edge (L1) and a negative lead tab (fig. 4) having a width (L9) that is about 30 % an overall length of a negative electrode edge (L7).
Lacking unexpected results, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor assisted hybrid lithium ion electrical cell of Liu et al. so that all of the positive lead tabs have a width  that is about 32 % of an overall length of the positive electrode edge and all of the negative lead tabs have a width that is about 30 % of an overall length of the negative electrode edge, since such a modification would form an electrical component having a desired separation of the positive and negative electrode tabs while maintaining desired electrical properties (desired edge length of the positive and negative electrodes).
The modified Liu et al. disclose the at least one the at least one second electrically conductive tab is aligned with the at least one fourth electrically conductive tab to define another positive electrical connector and the at least one sixth electrically conductive tab is aligned with the at least one eight electrically conductive tab to defined another negative electrical connector.
Regarding claim 3, Liu et al. disclose either the first positive electrode or the first negative electrode comprises a high energy capacity electroactive material and the second positive electrode or the second negative electrode comprises a high-power capacity electroactive material, the first positive electrode and the first negative electrode defining a lithium-ion battery (10) and the second positive electrode and/or the second negative electrode define a capacitor (16). 
Regarding claim 4, the modified Liu et al. disclose the first positive electrode (11) further comprises a ninth electrically conductive tab (Yang -@ C104) disposed on a third edge of the first positive electrode that is distinct from the first and second edges of the first positive electrode and a tenth electrically conductive tab (Yang - @C102) that is disposed on a fourth edge of the first positive electrode edge that is distinct from the first, second, and third edges of the first positive electrode, 
the second positive electrode (17) further comprises an eleventh electrically conductive tab (connected to 102  within the stack) disposed on the third edge of the  second positive electrode that is distinct from the first and second edges of the second positive electrode and a twelfth electrically conductive tab (connected to C102 in stack) that is disposed on a fourth edge of the second positive electrode that is distinct from the first, second, and third edges of the second positive electrode, 
the first negative electrode (11’) further comprises a thirteen (Yang - @C204) electrically conductive tab disposed on a third edge of the first negative electrode that is distinct from the first and second edges of the first negative electrode and a fourteenth electrically tab (Yang - @C202) disposed on a fourth edge of the first negative electrode that is distinct from the first, second, and third edges of the first negative electrode, and 
a second negative electrode (17’) further comprises a fifteen electrically conductive tab (connected to C204 in stack) disposed on a third edge of the second negative electrode that is distinct from the first and second edges of the second negative electrode and a sixteenth electrically conductive tab (connected to C202 in stack) disposed on a fourth edge of the second negative electrode that is distinct from the first, second, and third edges of the second negative electrode, 
wherein the electrochemical cell assembly defines four cell edges that each comprise a positive electrical connector and a negative electrical connector. 
Regarding claim 5, the modified Liu et al. disclose the first positive electrode (11) further comprises a ninth electrically conductive tab (Yang - @ C104) disposed on a third edge of the first positive electrode that is distinct from the first and second edges of the first positive electrode, 
the second positive electrode (17) further comprises a tenth electrically conductive tab (Yang – connected to C104 in the stack) disposed on a third edge of the second positive electrode that is distinct from the first and second edges of the second positive electrode 
the first negative electrode (11’) comprises a twelfth electrically conductive tab (Yang @ C204) that is disposed on a third edge of the second positive electrode that is distinct from the first and second edges of the second positive electrode, 
the second negative electrode (17’) comprising a thirteen electrically conductive tab (Yang – connected to C204 in the stack) disposed on a third edge of the second negative electrode that is distinct from the first and second edges of the second negative electrode, wherein the electrochemical cell assembly defines: 
(i) three cell edges (top, bottom, left) comprising both a positive electrical connector and a negative electrical connector; or
(ii) a first cell edge having a positive electrical connector and a negative electrical connector, a second cell edge having a positive electrical connector and a negative electrical connector, a third cell edge having a positive electrical connector, and a fourth cell edge having a negative electrical connector.
Regarding claim 6, the modified Liu et al. disclose the first positive electrode (11) further comprises a ninth electrically conductive tab (Yang - @ C104) disposed on a third edge of the first positive electrode that is distinct from the first and second edges of the first positive electrode, and
the second positive electrode (17) further comprises a tenth second electrically conductive tab (Yang – connected to C104 in stack) disposed on a third edge of the second positive electrode that is distinct from the first and second edges of the second positive electrode. 
Regarding claim 7, the modified Liu et al. disclose the first negative electrode (11’) further comprises a ninth electrically conductive tab (Yang @C204) that is disposed on a third edge of the first negative electrode that is distinct from the first and second edges of the first negative electrode, and 
the second negative electrode (17’) further comprises a tenth electrically conductive tab (Yang – connected to C204 in the stack) that is disposed on a third edge of the second negative electrode that is disposed on a third edge of the second negative electrode that is distinct from the first and second edges of the second negative electrode.  
Regarding claim 8, the modified Liu et al. disclose a maximum current density is less than or equal to about 300 mA/ cm2 for each of the first positive electrode, the second positive electrode, the third negative electrode, and the fourth negative electrode.
While the modified Liu et al. do not specifically state a maximum current density is less than or equal to about 300 mA/ cm2 for each of the first positive electrode, the second positive electrode, the third negative electrode, and the fourth negative electrode it appears to be an inherent feature.  
Claim 8 recites a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claim 8 (1) above, the modified Liu et al. reference teaches the claimed invention.  When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).	
Regarding claim 9, the modified Liu et al. disclose the first positive electrode comprises a NMC electroactive material (10’, [0040]).
Regarding claim 10, the modified Liu et al. disclose the second positive electrode comprises a second electroactive material (16’, [0043]) and the fourth negative electrode comprises a fourth electroactive material (16”, [0043]), wherein at least one of the second electroactive material and the fourth electroactive material is selected from the group consisting of: activated carbon (16’, [0043]), and graphite (16”, [0043]).
Regarding claim 11, the modified Liu et al. disclose the third negative electrode comprises a third negative electrode material (10”) is graphite [0040].
Regarding claim 12, the modified Liu et al. disclose each of the first positive electrode (@ 11), the second positive electrode (@ 17), the first negative electrode (@11’) and the second negative electrode (@17’) respectively comprises a current collector having an electroactive layer (10’,10“, 16’, 16”) disposed thereon, wherein a portion of the current collector defines the plurality of electrically conductive tabs (Yang).
Regarding claim 13, the modified Liu et al. disclose the electrochemical cell assembly comprises at least three positive electrical connectors and at least three negative electrodes (see Yang fig. 45).
Regarding claim 14, Liu et al. disclose a capacitor-assisted hybrid lithium-ion electrochemical cell assembly comprising:
a first positive electrode (11) having a first polarity and at least one first electrically conductive tab disposed on a first edge of the first positive electrode; 
a second positive electrode (17) having the first polarity, comprising a distinct active material form the first positive electrode, and at least on third electrically conductive tab disposed on at least on first edge of the second positive electrode; 
a first negative electrode (11’) having a second polarity opposite to the first polarity and at least a fifth electrically conductive tab disposed on a first edge of the first negative electrode; 
a second negative electrode (17’) having the second polarity, and at least one ninth electrically conductive tab disposed on a first edge of the second negative electrode; 
wherein the at least one first electrically conductive tab is substantially aligned with the at least one third electrically conductive tab to form a positive electrode connector and the at least one fifth electrically conductive tab is substantially aligned with the at least one seventh electrically conductive tab to form a negative electrode connector. 
Liu et al. disclose the claimed invention except for:
A) the first positive electrode comprising at least one second electrically conductive tab disposed on a second edge of the first positive electrode that adjoins the first edge,  the at least one first electrically conductive tab having the at least one first electrically conductive tab having a first width that is greater than or equal to about 20 % to less than or equal to about 45 % of an overall length of the first edge of the first electrode, and the at least one second electrically conductive tab having a second width that is greater than or equal to about 20 % or to less than or equal to about 45 % of an overall length of the second edge of the first positive electrode;
B) the second positive electrode comprising at least one fourth electrically conductive tab disposed on a second edge of the second positive electrode that adjoins the first edge, the at least one third electrically conductive tab having a third width that is greater than or equal to about 20 % to less than or equal to about 45 % of an overall length of the first edge of the second positive electrode, and the at least one fourth electrically conductive tab having a fourth width that is greater than or equal to about 20 % to less than or equal to about 45 % of an overall length of the second edge of the second positive electrode;
C) the first negative electrode comprising at least one sixth electrically conductive tab disposed on a second edge of the first negative electrode that adjoins the first edge, the at least one fifth electrically conductive tab having a fifth width that is greater than or equal to about 20 % to less than or equal to about 45 % of an overall length of the first edge of the first negative electrode, and the at least one sixth electrically conductive tab having a sixth width that is greater than or equal to about 20 % to less than or equal to about 45 % of an overall length of the second edge of the first negative electrode;
D) the second negative electrode comprising at least one eighth electrically conductive tab disposed on a second edge of the second negative electrode that adjoins the second edge, the at least one seventh electrically conductive tab having a seventh width that is greater than or equal to about 20 % to less than or equal to about 45 % of an overall length of the first edge of the second negative electrode, and the at least one eighth electrically conductive tab having an eighth width that is greater than or equal to about 20 % to less than or equal to about 45 % of an overall length of the second edge of the second negative electrode;
E) the at least one second electrically conductive tab is aligned with the at least one fourth electrically conductive tab to define a positive electrical connector and the at least one sixth electrically conductive tab is aligned with the at least one eight conductive tab to define a negative electrical connector. 
Yang discloses an energy storage device comprising electrodes (101,102,201, 202), wherein each electrode comprises at least two electrically conductive tabs (@ C101, C104, & connected to C101, C104, and @ C201 and C204 & connected to C201,  C204) that are disposed on at least one first edge (top) and at least on second edge (left) distinct from the first edge, wherein the second edge adjoins the first edge.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the supercapacitor/battery of Liu et al. so that the first and second positive electrodes each having at least two electrically conductive tabs disposed on at least one second edge of the first and second positive electrode and at least one second edge distinct from the first edge, wherein the second edge adjoins the first edge;  and the first and second negative electrodes each having at least two electrically conductive tabs disposed on at least one first edge of the first and second negative electrodes and the second edge is distinct from the first edge, wherein the second edge adjoins the first edge,  since such a modification will form a capacitor assisted hybrid lithium ion electrochemical cell assembly where both supercapacitor and battery have low internal resistance.
Shinyashiki et al. disclose an energy storage device comprising a positive lead tab (fig. 3) having a width (L3) that is about 32 % an overall length of a positive electrode edge (L1) and a negative lead tab (fig. 4) having a width (L9) that is about 30 % an overall length of a negative electrode edge (L7).
Lacking unexpected results, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor assisted hybrid lithium ion electrical cell of Liu et al. so that all of the positive lead tabs have a width  that is about 32 % of an overall length of the positive electrode edge and all of the negative lead tabs have a width that is about 30 % of an overall length of the negative electrode edge, since such a modification would form an electrical component having a desired separation of the positive and negative electrode tabs while maintaining desired electrical properties (length of the positive and negative electrodes).
The modified Liu et al. disclose the at least one second electrically conductive tab is aligned with the at least one fourth electrically conductive tab to define a positive electrical connector and the at least one sixth electrically conductive tab is aligned with the at least one eight conductive tab to define a negative electrical connector.
Regarding claim 15, Liu et al. disclose either the first positive electrode or first negative electrode comprises a high energy capacity electroactive material and the second positive electrode or the second negative electrode comprises a high-power capacity electroactive material, wherein the first positive electrode and the first negative electrode define a lithium-ion battery (10) and the second positive electrode and/or the second negative electrode define a capacitor (16). 
Regarding claim 16, the modified Liu et al. disclose the first positive electrode further comprises a ninth electrically conductive tab (Yang - @ C103) disposed on a third edge of the first positive electrode (11) that is distinct from the first and second edges, and the second positive electrode (17) further comprises a tenth electrically conductive tab (Yang – connected to C103) disposed on a third edge of the second positive electrode that is distinct from the first and second edges.
Regarding claim 17, the modified Liu et al. disclose the first negative electrode (11’) comprises a ninth (@ C203) electrically conductive tab disposed on a third edge of the first negative electrode that is distinct from the first and second edges and 
the second negative electrode (17’) further comprises a tenth electrically conductive tab (connected to C203) is disposed on a third edge of the second negative electrode. 
Regarding claim 18, the modified Liu et al. disclose the first positive electrode comprises a NMC electroactive material (10’, [0040]);
the first negative electrode comprises a third negative electrode material (10”) is graphite [0040].
the second positive electrode comprises a second electroactive material (16’, [0043]) and the second negative electrode comprises a fourth electroactive material (16”, [0043]), wherein at least one of the second electroactive material and the fourth electroactive material is selected from the group consisting of: activated carbon (16’, [0043]), and graphite (16”, [0043]).
Regarding claim 19, as best understood, Liu et al. disclose a capacitor-assisted hybrid lithium-ion electrochemical cell assembly comprising:
a first positive electrode (11) having a first polarity and a at least one first electrically conductive tab disposed on at least one first edge of the first positive electrode;
a second positive electrode (17) having the first polarity and at least one third  electrically conductive tab disposed on at least one first edge of the second positive electrode;
a first negative electrode (11’) having a second polarity opposite to the first polarity and at least one fifth electrically conductive tab disposed on at least one first edge of the third negative electrode; and
a second negative electrode (17’) having the second polarity and a seventh  electrically conductive tab disposed on at least one first edge of the fourth negative electrode, wherein 
either the first positive electrode (11) or first negative electrode (11’) comprises a high energy capacity electroactive material and the second positive electrode (17) or the second negative electrode (17’) comprises a high power capacity electroactive material, and the first electrically conductive tab and the third electrically conductive tab are substantially aligned in the electrochemical cell assembly to respectively define at least one positive electrical connector and the fifth electrically conductive tab and the seventh electrically conductive tab are substantially aligned in the electrochemical cell assembly to define at least one negative electrical connector to reduce current density during high power charging and discharging.
Liu et al. disclose the claimed invention except for:
A) at least one second electrically conductive tab disposed on a second edge of the first positive electrode distinct from the first edge, the at least one first electrically conductive tab having a first width that is greater than or equal to about 20 % to less than or equal to about 45 % of an overall length of the first edge of the first positive electrode, and the at least one second electrically tab having a width that is greater than or equal to about 20 % to less than or equal to about 45 % of an overall length of the second edge of the first positive electrode; 
B) at least one fourth electrically conductive tab disposed on a second edge of the second positive electrode distinct from the first edge, the at least one third electrically conductive tab having a first width that is greater than or equal to about 20 % to less than or equal to about 45 % of an overall length of the first edge of the first positive electrode, and the at least one fourth electrically tab having a width that is greater than or equal to about 20 % to less than or equal to about 45 % of an overall length of the second edge of the first positive electrode; 
C) at least one sixth electrically conductive tab disposed on a second edge of the first negative electrode distinct from the first edge, the at least one fifth electrically conductive tab having a first width that is greater than or equal to about 20 % to less than or equal to about 45 % of an overall length of the first edge of the first negative electrode, and the at least one sixth electrically conductive tab having a width that is greater than or equal to about 20 % to less than or equal to about 45 % of an overall length of the second edge of the first negative electrode;
D) at least one eight electrically conductive tab disposed on a second edge of the second negative electrode distinct from the first edge, the at least one ninth electrically conductive tab having a first width that is greater than or equal to about 20 % to less than or equal to about 45 % of an overall length of the first edge of the second negative electrode, and the at least one ninth electrically conductive tab having a width that is greater than or equal to about 20 % to less than or equal to about 45 % of an overall length of the second edge of the second negative electrode; and
E) the at least one second electrically conductive tab and the at least one fourth electrically conductive tab are substantially aligned in the electrochemical cell assembly to respectively define at least one positive electrical connector and the at least one sixth electrically conductive tab and the at least one eighth electrically conductive tab are substantially aligned in the electrochemical cell assembly to define at least one negative electrical connector to reduce current density during high power charging and discharging.
Yang discloses an energy storage device comprising electrodes (101,102, 201, 202), wherein each electrode comprises at least two electrically conductive tabs (@ C101-C104, @ C201-C204) that are disposed on all edges of the positive or negative electrode. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the supercapacitor/battery of Liu et al. so that the first and second positive electrodes each having at least two electrically conductive tabs disposed on at least one first edge of the first and second positive electrode and at least one second edge distinct from the first edge;  and the first and second negative electrodes each having at least two electrically conductive tabs disposed on at least one first edge of the first and second negative electrodes and at least one second edge distinct from the first edge, wherein the first and second negative electrically conductive tabs are aligned and electrically connected to each other, and the first and second positive conductive tabs are aligned and electrically connected to each other, since such a modification will form a capacitor assisted hybrid lithium ion electrochemical cell assembly where both supercapacitor and battery have low internal resistance.
Shinyashiki et al. disclose an energy storage device comprising a positive lead tab (fig. 3) having a width (L3) that is about 32 % an overall length of a positive electrode edge (L1) and a negative lead tab (fig. 4) having a width (L9) that is about 30 % an overall length of a negative electrode edge (L7).
Lacking unexpected results, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor assisted hybrid lithium ion electrical cell of Liu et al. so that all of the positive lead tabs have a width  that is about 32 % of an overall length of the positive electrode edge and all of the negative lead tabs have a width that is about 30 % of an overall length of the negative electrode edge, since such a modification would form an electrical component having a desired separation of the positive and negative electrode tabs while maintaining desired electrical properties (length of the positive and negative electrodes).
The modified Liu et al. disclose the at least one second electrically conductive tab and the at least one fourth electrically conductive tab are substantially aligned in the electrochemical cell assembly to respectively define at least one positive electrical connector and the at least one sixth electrically conductive tab and the at least one eighth electrically conductive tab are substantially aligned in the electrochemical cell assembly to define at least one negative electrical connector to reduce current density during high power charging and discharging.
Regarding claim 20, the modified Liu et al. disclose the electrochemical cell assembly has at least one cell edge comprising both a positive electrical connector (101-104) and spaced apart negative electrical connector (201-204 - see Yang – fig. 45-46). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848